Exhibit 10.1

ASTRONOVA, INC.

STOCK REPURCHASE AGREEMENT

This Stock Repurchase Agreement (this “Agreement”) is made as of May 1, 2017, by
and among AstroNova, Inc., a Rhode Island corporation (the “Company”), and the
trust established by Albert W. Ondis by Declaration of Trust dated December 4,
2003, as amended (the “Selling Shareholder”).

WHEREAS, the Selling Shareholder currently holds eight hundred sixty-two
thousand three hundred and five (862,305) shares of the Company’s common stock,
par value $0.05 per share (the “Common Stock”).

WHEREAS, the Selling Shareholder desires to sell eight hundred twenty-six
thousand three hundred and five (826,305) shares of Common Stock (the “Shares”),
and the Company desires to repurchase the Shares from the Selling Shareholder on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1. Repurchase of Shares.

1.1 Repurchase. Subject to the terms and conditions of this Agreement, the
Selling Shareholder hereby agrees to sell to the Company, and the Company hereby
agrees to purchase from the Selling Shareholder, the Shares at the per Share
price of $13.60, for an aggregate repurchase price of $11,237,748 (the
“Repurchase Amount”).

1.2 Closing. The closing shall occur as soon as soon as practicable following
the date of this Agreement (the “Closing”).

1.2.1 Delivery. On the day of the Closing, the Selling Shareholder shall cause
its broker to deliver the Shares to Computershare, N.A. (“Computershare”), which
delivery shall be made through the facilities of the Depository Trust Company’s
DWAC system. The Company shall deliver a letter to Computershare, in a form
acceptable to Computershare, which letter shall include the broker name, phone
number and number of Shares to be transferred, instructing Computershare to
accept the DWAC.

1.2.2 Payment. On the day of Closing, upon confirmation that (x) the Shares have
been transferred and delivered to the Company and (y) such transfer and delivery
has been acknowledged and recorded by Computershare, the Company shall deliver
payment for the Shares by wire transfer in accordance with instructions from the
Selling Shareholder.

2. Representations and Warranties of the Selling Shareholder. The Selling
Shareholder hereby represents, warrants and agrees to the Company as follows:



--------------------------------------------------------------------------------

2.1 Title to Shares. As of immediately prior to the Closing, the Selling
Shareholder holds the Shares, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than pursuant to this
Agreement.

2.2 Authority; Enforceability. Albert W. Ondis III has full power and authority
as Trustee of the Selling Shareholder to enter into this Agreement on behalf of
the Selling Shareholder, and to cause the Selling Shareholder to perform its
obligations under this Agreement, including the obligation to sell, assign,
transfer and deliver the Shares under this Agreement, and has taken all action
necessary to authorize the transactions effected hereby. This Agreement has been
duly and validly executed and delivered by, and is the valid, legal and binding
obligation of, the Selling Shareholder, enforceable in accordance with its
terms. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby (i) will not violate any
rule, regulation, judgment, decree or order by which the Selling Shareholder may
be bound and (ii) will not require on the part of the Selling Shareholder any
filing with, or any permit, authorization, consent or approval of, any court,
arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency, except for the filing of such
notices as may be required under the Securities Act of 1933, as amended, and
such filings as may be required under applicable state securities laws.

2.3 No Conflicts. The performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in a material breach or
violation by the Selling Shareholder of any of the terms or provisions of, or
constitute a material default by the Selling Shareholder under, any indenture,
mortgage, deed of trust, trust (constructive or other), loan agreement, lease,
franchise, permit, authorization, license or other agreement or instrument to
which the Selling Shareholder are a party or by which the Selling Shareholder or
any of their respective properties may be bound, or any judgment, decree, order,
rule or regulation of any court of governmental agency or body applicable to the
Selling Shareholder or any of its respective properties.

2.4 No Legal, Tax, or Investment Advice. The Selling Shareholder has had an
opportunity to review the federal, state, local, and foreign tax consequences of
its sale of the Shares to the Company. The Selling Shareholder understands that
nothing in this Agreement or any other materials presented to the Selling
Shareholder in connection with the sale and purchase of the Shares constitutes
legal, tax, or investment advice. The Selling Shareholder has consulted such
legal, tax, and investment advisors as the Selling Shareholder, in its sole
discretion, has deemed necessary or appropriate in connection with the sale of
the Shares hereunder. The Selling Shareholder acknowledges that it shall be
responsible for its own tax liability that may arise as a result of its sale of
the Shares to the Company or the transactions contemplated by this Agreement.

2.5 Available Information. The Selling Shareholder has adequate information
concerning the business and financial condition of the Company as, in its
judgment, is necessary for it to make an informed decision with respect to the
Shares and the Company. The Selling Shareholder acknowledges that the Company
may possess material, non-public information which it has not disclosed, and the
Selling Shareholder agrees to enter into the transaction regardless of this
information disparity. The Selling Shareholder agrees to waive, and hereby
waives, any claims related to this information disparity.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Selling Shareholder as follows:

3.1 Authority; Enforceability. The Company has full power and authority to enter
into, and perform its obligations under this Agreement, including its obligation
to purchase the Shares under this Agreement, and has taken all action necessary
to authorize the transactions effected hereby. This Agreement has been duly and
validly executed and delivered by, and is the valid, legal and binding
obligation of, the Company, enforceable in accordance with its terms except as
such enforceability may be limited by laws of general application relating to
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby (i) will not violate any rule, regulation,
judgment, decree or order by which the Company may be bound and (ii) will not
require on the part of the Company any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency, except for the filing of such notices as may be required
under the Securities Act of 1933, as amended, and such filings as may be
required under applicable state securities laws.

3.2 No Conflicts. The performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in a material breach or
violation by the Company of any of the terms or provisions of, or constitute a
material default by the Company under, any indenture, mortgage, deed of trust,
trust (constructive or other), loan agreement, lease, franchise, permit,
authorization, license or other agreement or instrument to which the Company is
a party or by which the Company or any of its properties may be bound, or any
judgment, decree, order, rule or regulation of any court of governmental agency
or body applicable to the Company or any of its properties.

4. Closing Conditions.

4.1 Conditions to Company’s Obligations. The Company’s obligation to purchase
the Shares at the Closing is subject to the fulfillment to the Company’s
satisfaction on or prior to the Closing of the following conditions, any of
which may be waived in whole or in part by Company:

4.1.1 The representations and warranties made by the Selling Shareholder in
Section 2 hereof shall be true and correct when made and as of the Closing.

4.1.2 All covenants, agreements and conditions contained in this Agreement to be
performed by the Selling Shareholder on or prior to the Closing shall have been
performed or complied with.

4.1.3 No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, promulgated or issued or deemed applicable to the
proposed transactions by any legislature, administrative agency, court or other
governmental authority

 

3



--------------------------------------------------------------------------------

which would make consummation of the proposed transactions pursuant to this
Agreement illegal or render Company or the Selling Shareholder unable to
consummate the proposed transactions.

4.2 Conditions to Obligations of the Selling Shareholder. The obligations of the
Selling Shareholder to sell and convey the Shares at the Closing is subject to
the fulfillment to the satisfaction of the Selling Shareholder, on or prior to
the Closing of the following conditions, any of which may be waived in whole or
in part by the Selling Shareholder:

4.2.1 The representations made by Company in Section 3 hereof shall be true and
correct when made and as of the Closing.

4.2.2 All covenants, agreements and conditions contained in this Agreement to be
performed by Company on or prior to the Closing shall have been performed or
complied with.

4.2.3 No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, promulgated or issued or deemed applicable to the
proposed transactions by any legislature, administrative agency, court or other
governmental authority which would make consummation of the proposed
transactions pursuant to this Agreement illegal or render Company or the Selling
Shareholder unable to consummate the proposed transactions.

5. Miscellaneous.

5.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Rhode Island, without regard to any provisions thereof relating
to conflicts of laws among different jurisdictions.

5.2 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

5.3 Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects
hereof. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Selling Shareholder.

5.4 Notices, Etc. All notices and other communications required or permitted
hereunder shall be given in writing and shall be personally delivered; sent by
facsimile transmission or electronic transmission; or sent by registered or
certified U.S. mail, return receipt requested and postage prepaid; or by private
overnight mail courier service, as follows:

 

  (i) If to the Company, to:

        AstroNova, Inc.

        600 East Greenwich Avenue

        West Warwick, RI 02893

 

4



--------------------------------------------------------------------------------

        Attention: Chief Executive Officer

        Facsimile: (401) 822-0139

        Email: gwoods@astronovainc.com

        (with a copy to)

        Foley Hoag LLP

        155 Seaport Boulevard

        Boston, Massachusetts 02210-2600

        Attention: Peter M. Rosenblum, Esq.

        Facsimile: (617) 832-7000

        Email: PMR@foleyhoag.com

 

  (ii) If to the Selling Shareholder, at the address set forth below:

        Albert W. Ondis Declaration of Trust

        515 Beach Road

        Fairfield, Connecticut 06824

        Attention: Albert W. Ondis III

        Email: aondis@hotmail.com

        (with a copy to)

        Hinckley, Allen & Snyder LLP

        100 Westminster Street, Suite 1500

        Providence, Rhode Island 02903

        Attention: Margaret D. Farrell, Esq.

        Email: mfarrell@hinckleyallen.com

or to such other person or address as any party shall have specified by notice
in writing to the other parties. If personally delivered, such communication
shall be deemed delivered upon actual receipt; if sent by facsimile transmission
or electronic transmission, such communication shall be deemed delivered the day
of the transmission or, if the transmission is not made on a business day before
5:00 p.m. at the place of receipt, the first business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by U.S. mail,
such communication shall be deemed delivered as of the date of delivery
indicated on the receipt issued by the relevant postal service or, if the
addressee fails or refuses to accept delivery, as of the date of such failure or
refusal; and if sent by overnight courier, such communication shall be deemed
delivered upon receipt.

5.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto under this Agreement upon the breach or
default of any other party hereto under this Agreement shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of, or in any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of a party hereto

 

5



--------------------------------------------------------------------------------

under this Agreement of any breach or default under this Agreement, or any
waiver on the part of any party hereto of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing or as provided in this Agreement. All
remedies, either under this Agreement or by law or otherwise afforded to a party
hereto, shall be cumulative and not alternative.

5.6 Expenses. The Company and the Selling Shareholder shall each pay their own
expenses, including any legal expenses, in connection with the transactions
contemplated by this Agreement.

5.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

5.8 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: ASTRONOVA, INC., a Rhode Island corporation By:  

/s/ Gregory A. Woods

Name: Gregory A. Woods Title: President and Chief Executive Officer SELLING
SHAREHOLDER: Albert W. Ondis Declaration of Trust dated December 4, 2003, as
amended By:  

/s/ Albert W. Ondis III

Name: Albert W. Ondis III Title: Trustee

 

Signature Page to Stock Repurchase Agreement